

EXHIBIT 10.1




ADVISORS AGREEMENT




This Advisers Agreement (the "Agreement") is entered into as of June 15, 2013
(the “Effective Date”) by and between Hemispherx BioPharma, Inc., a Delaware
corporation ("Company"), and The Sage Group, Inc. and its employees, Principals,
and Senior Directors (“Adviser”), a New Jersey corporation.


A.Adviser represents that it has knowledge of and contacts with companies which
have the potential to become partners of various types with Company and that
Adviser represents that it has experience and expertise that can be used to
facilitate and help close such transactions for the benefit of the Company.


B.    Company is agreeable to having Adviser act in such capacities and Company
and Adviser hereby agree that Company appoints Adviser and Adviser agrees to use
all reasonable efforts to help increase the value of the Company.


C.    Definitions:


“Transaction” means a licensing, partnering, distribution, alliance, or similar
transaction pertaining to and promoting the sale of the Company’s products and
technologies, including but not limited to, any and all uses for Ampligen,
Alferon, and related intellectual property. A Transaction also means the
acquisition of companies in whole or in part and the sale or the merger of
Company. For clarity, non-revenue producing agreements such as an MTA, a
clinical research agreement or feasibility study is not a Transaction hereunder.
Should a Transaction not be introduced to Company by Adviser and/or should
Company decide for whatever reason, to not involve Adviser in a possible
Transaction, then such transaction will not be a Transaction. However, it is the
intention of the parties that the Adviser be an active participant in all
material transactions of the Company. A Transaction is any Transaction that
occurs during the Term or 18 months thereafter.


“Consideration” means any monies, fungible and market-based securities and/or
other valuable cash consideration that Company and/or its Subsidiaries receives
as a result of a Transaction.


D.    Independent Contractor. Adviser is and at all times shall be an
independent contractor in all matters relating to this Agreement. Adviser and
its employees are not agents of Company for any purposes and have no power or
authority, whether apparent, actual, ostensible or otherwise, to bind or commit
Company in any way. Transactions shall first be approved in writing by the
Company, so as to avoid any dispute as to Adviser’s entitlement to payment of
its fees, and Adviser efforts toward such approved Transactions will be as
directed and agreed by the Company.


E.    Adviser's Fee. In consideration for the Services to be performed by
Adviser hereunder, Company shall pay to Adviser a fee ("Adviser's Fee") of:


1.     Monthly Fee: A monthly fee of $20,000 payable, at Company’s option in
    cash or shares for the Term of this Agreement.
2.    Options: On the date this Agreement is fully executed by all parties (the
“Execution Date”), the Company will issue one-time common stock Options with an
exercise price equal to 110% of the closing price of the Company stock on the
NYSE/Amex on the effective trading date immediately preceding the date this
agreement is executed by all parties, to the following Sage personal under the
Company’s Equity Incentive Plan of 2009.


Wayne Pambianchi
225,000


 
 
Doug Hulse
5,000


 
 
Chuck Casamento
5,000


 
 
Gordon Ramseier
5,000


 
 
Bill Mason
5,000


 
 
Dan Tripoli
5,000





a.    All options issued pursuant to this subsection shall vest on the first
anniversary of the date of the award. All options issued pursuant to this
subsection not be vested at the time of termination of this Agreement with the
Company shall immediately become void
3.    Success Fees
a.    Five (5%) of all Consideration with such Success Fees capped at $5 million
per annum.


4.    At the sole and absolute discretion and formal approval of and by the
Board of Directors of the Company, Adviser may receive bonuses for extraordinary
performance or special projects which may include, without limitation, efforts
to gain security analyst coverage, connections to financing sources, assessment
of unique business opportunities and the like, as determined by Company,
providing such bonuses do not exceed $250,000 per year.
 
F.    Expenses. Company shall reimburse Adviser for reasonable out-of pocket
expenses that are pre-approved by Company.    


G.     No Obligation. Adviser acknowledges that the decision to enter into any
Transaction rests solely with the Company and the Company is NOT obliged to
enter any Transaction proffered by Adviser.


H.     Prohibitions; Compliance with Laws. Adviser shall not make any
representations or warranties on behalf of Company to any third party, it being
understood that such representations and warranties will be made only by the
Company. Adviser shall execute and function in full compliance with the
Company’s “Code Of Ethics And Business Conduct For Officers, Directors,
Employees, Agents And Consultants”.


I.     Amended Term and Termination. This Agreement is effective as of the date
hereof and shall continue for 24 months from the Effective Date and terminates
upon the expiration of the 24 month period. Further, this Agreement may be
terminated by Company for cause after the Company delivers written notice to
Adviser of a failure to perform and such failure is not cured within fifteen
(15) days.


J.     Reliance. Company acknowledges that all opinions and advice (oral or
written) given by Adviser to Company in connection with Adviser’s engagement
hereunder, are intended solely for the benefit and use of Company in considering
the matters to which they relate, and Company agrees that no such opinion or
advice shall be used for any other purpose or reproduced, disseminated, quoted
or referred to at any time, in any manner or be made by the Company (or such
persons), without Adviser’s express written consent, which consent shall not be
unreasonably withheld.


K.    Liability. In furnishing Company with contact, advice and other services,
neither Adviser nor any officer, director or agent thereof shall be liable to
Company or its creditors for errors of judgment or for any other act except
willful malfeasance, bad faith or gross negligence in the performance of
Adviser’s duties, or reckless disregard of its obligations and duties under the
terms of this Agreement. Company will indemnify Adviser against all claims and
damages including legal fees.


L.    General Provisions.


1.    Governing Law; Severability. This Agreement shall be governed by and under
the laws of the State of Pennsylvania without giving effect to conflicts of law
principles. If any provision hereof is found invalid or unenforceable, that part
shall be amended to achieve as nearly as possible the same effect as the
original provision and the remainder of this Agreement shall remain in full
force and effect.


2.    Disputes. Any dispute arising under or in any way related to this
Agreement shall be submitted to binding arbitration by the American Arbitration
Association in accordance with that Association's commercial rules then in
effect.


3.    Confidential Information. Adviser acknowledges that, in the course of
performing its duties under this Agreement, it may obtain information relating
to Company that is not available to the public ("Confidential Information").
Adviser shall execute with this Agreement the customary form of Confidentiality
or Non-Disclosure Agreement used by Company.


4.    Entire Agreement. This Agreement constitutes the entire agreement and
final understanding of the parties with respect to the subject matter hereof and
supersedes and terminates all prior and/or contemporaneous understandings,
agreements and/or discussions between the parties, whether written or verbal,
express or implied, relating in any way to the subject matter hereof including,
but not limited any other arrangements between the parties for contingency fees.
This Agreement may not be altered, amended, modified or otherwise changed in any
way except by a written agreement, signed by both parties and with prior
approval of the Board of Directors of the Company.


5.    Notices. Any notice or other communication pursuant hereto shall be given
to a party at its address below its signature hereto by (i) personal delivery,
(ii) commercial overnight delivery service with written verification of receipt,
or (iii) registered or certified mail. If so mailed or delivered, a notice shall
be deemed given on the earlier of the date of actual receipt or three days after
the date of transmission by authorized means.


6.    Nonassignability. Neither this Agreement, nor any rights, duties or
interest herein, shall be assigned, transferred, pledged, hypothecated or
otherwise conveyed by either party without the prior written consent of the
other party. Any such attempted conveyance in violation of this paragraph shall
be void and shall constitute a default entitling the other party to terminate
this Agreement.


IN WITNESS WHEREOF, the Company and Adviser have executed this Agreement
effective as of the date set forth above.


HEMISPHERX BIOPHARMA, INC.


THE SAGE GROUP, INC.


1617 JFK Boulevard
1802 Route 31 North
6th Floor
Suite 381
Philadelphia, PA 19103
Clinton, NJ 08809
 
 
By: /s/ William Carter
By: /s/ Wayne Pambianchi
       William Carter, M.D.
       Wayne Pambianchi
       Chairman & CEO
       Executive Director
 
 
Date: October 22, 2013
Date: October 22, 2013




1

